DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1, 5, and 7-11) with species triazines (claim 1) and antibody (claim 8) in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-22 are pending.
Claims 2-4, 6, and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim
Claims 1, 5, and 7-11, drawn to a targeted drug delivery conjugate comprising targeting ligand (elects antibody), affinity ligand (elects triazines) and a therapeutic agent liked to the affinity ligand, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 1/7/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.



Improper Markush grouping

Claims 1 and 8 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush groupings of targeted drug comprising affinity ligand recited in claim 1 and targeting ligands set forth in claim 8 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each of the affinity ligands has unique chemical structure and function which is not shared by other ligands listed in claim 1. The elected trianzines does not have 
Each of the targeting ligands has unique structure/sequence and function which are not shared by other targeting ligands listed in claim 8.  The elected antibody does not have common feature with others in the list, e.g. antigens, aptamers, biotin, or galactors etc.  Each of ligands has unique biological function inside or outside of the cells as well.  Therefore, they are improper Markush grouping which could not examined together.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: targeting ligand and affinity ligand

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 
The claims are broadly drawn to 
A targeted drug delivery conjugate comprising: 

(i) a targeting ligand; 
(ii) an affinity ligand linked to said targeting ligand; and 
(iii) a therapeutic agent linked to said affinity ligand via a linker.

The claims further define the targeting ligand including antigen, folated, biotin aptamers, PSMA, poly L-glutaminc acid, lectins, G-galactose, polylysine….etc. 
listed in claim 8, which encompass the structure and function totally different molecules presented in nature or synthetic forms.  Thus, the claimed targeting ligand includes a 
The specification teaches:
As used herein the term "targeting moiety" or "targeting ligand" refers to any molecule that provides an enhanced affinity for a selected target, e.g., a cell, cell type, tissue, organ, region of the body, or a compartment, e.g., a cellular, tissue or organ compartment. The targeting moiety or ligand can comprise a wide variety of entities. Such ligands can include naturally occurring molecules, or recombinant or synthetic molecules. 
0032] Exemplary targeting ligands include, but are not limited to, antibodies, antigen 
binding fragments of antibodies, antigens, folates, EGF, albumin, receptor ligands, carbohydrates, aptamers, integrin receptor ligands, chemokine receptor ligands, transferrin, biotin, serotonin receptor ligands, PSMA, endothelin, GCPII, somatostatin, LDL and HDL ligands. Additional exemplary ligands include, but are not limited to, polylysine (PLL), poly L-aspartic acid, poly L- glutamic acid, styrene-maleic acid anhydride copolymer, poly(L-lactide-co-glycolied) copolymer, divinyl ether-maleic anhydride copolymer, N-(2-hydroxypropyl)methacrylamide copolymer (HMPA), polyethylene glycol (e.g., PEG-2K, PEG-5K, PEG-10K, PEG-12K, PEG-15K, PEG-20K, PEG-40K), MPEG, [MPEG]2 
    PNG
    media_image1.png
    8
    8
    media_image1.png
    Greyscale
 polyvinyl alcohol (PVA), polyurethane, poly(2-ethylacryllicacid), N-isopropylacrylarnide polymers, polyptosphazine, polyettylenimine, cationic groups, spermine, spermidine, polyamine, pseudopeptide-polyamine, peptidomimetic polyamine, 
dendrimer polyamine, arginine, amidine, protamine, cationic lipid, cationic porphyrin, quaternary salt of a polyamine, thyrotropin, melanotropin, lectin, glycoprotein, surfactant protein A, mucin, glycosylated polyaminoacids, transferrin, bisphosphonate, polyglutamate, polyaspartate, aptamer, asialofetuin, hyaluronan, procollagen, immunoglobulins (e.g., antibodies), insulin, transferrin, albumin, sugar-albumin conjugates, intercalating agents (e.g., acridines), cross-linkers (e.g. psoralen, mitomycin C), porphyrins (e.g., TPPC4, texaphyrin, Sapphyrin), polycyclic aromatic hydrocarbons (e.g., phenazine, dihydrophenazine), artificial endonucleases (e.g., EDTA), lipophilic molecules (e.g, steroids, bile acids, cholesterol, cholic acid, adamantane acetic acid, 1- pyrene butyric acid, dihydrotestosterone, 1,3-Bis-O(hexadecyl)glycerol, geranyloxyhexyl group, hexadecylglycerol, borneol, menthol, 1,3-propanediol, heptadecyl group, palmitic acid, myristic acid,03-(oleoyl)lithocholic acid, 03-(oleoyl)cholenic acid, dimethoxytrityl, or phenoxazine), peptides (e.g., an alpha helical peptide, amphipathic peptide, RGD peptide, cell permeation peptide, endosomolytic/fusogenic peptide), alkylating agents, phosphate, amino, mercapto, polyamino, allyl, substituted alkyl, radiolabeled markers, enzymes, haptens (e.g. biotin), transport/absorption facilitators (e.g., naproxen, aspirin, vitamin E, folic acid), synthetic ribonucleases (e.g., imidazole, bisimidazole, histamine, imidazole clusters, acridine-imidazole conjugates, Eu3+ complexes of tetraazamacrocycles), dinitrophenyl, HRP, AP, antibodies, hormones and hormone receptors, lectins, carbohydrates, multivalent carbohydrates, vitamins (e.g., vitamin A, vitamin E, vitamin K, vitamin B, e.g., folic acid, B12, riboflavin, biotin and pyridoxal), vitamin cofactors, lipopolysaccharide, an activator of p38 MAP kinase, an activator of NF-icB, taxon, vincristine, vinblastine, cytochalasin, nocodazole, japlakinolide, latrunculin A, phalloidin, swinholide A, indanocine, myoservin, tumor necrosis factor alpha (TNFalpha), interleukin-1 beta, gamma interferon, natural or recombinant low density lipoprotein (LDL), natural or recombinant high-density lipoprotein (HDL), and a cell-permeation agent (e.g., a.helical cell-permeation agent). 

[00331 Peptide and peptidomimetic ligands include those having naturally occurring or 
g., about 5, 10, 15, 20, 25, 30, 35, 40, 45, or 50 amino acids long. 

[0034] Carbohydrate based targeting ligands include, but are not limited to, D-galactose, 
multivalent galactose, N-acetyl-D-galactose (GalNAc), multivalent GaINAc, e.g. GalNAc2 and GaINAc3; D-mannose, multivalent mannose, multivalent lactose, N-acetyl-galactosamine, N- acetyl-gulucosamine, multivalent ficose, glycosylated polyaminoacids and lectins. The term multivalent indicates that more than one monosaccharide unit is present. Such monosaccharide subunits can be linked to each other through glycosidic linkages or linked to a scaffold molecule. [0035] A number of folate and folate analogs amenable to the present invention as ligands are described in U.S. Pat. Nos. 2,816,110; 5,552,545; 6,335,434 and 7,128,893, contents of all of which are herein incorporated in their entireties by reference. [0036] In some embodiments, the targeting ligand binds a protein, receptor, or marker expressed on the surface of a cancer cell. 

[0037 In some embodiments, the targeting ligand binds EGFR. [0038 In some embodiments, the targeting ligand is a polyclonal or monoclonal antibody or a fragment thereof retaining epitope binding activity or an antibody-based binding moiety.[0039] In some mbodiments, the targeting ligand is a polyclonal or monoclonal antibody,antibody fragments, a peptide, or a molecule that is capable of binding protein receptors expressed on the surface of cancer cells. 

[0040] In some embodiments, the targeting ligand is an antibody selected from the group consisting of C242 antibody (CanAg), Rituximab (CD20), Trastuzumab (Her2), Cetuximab (EGFR), Bevacizumab (VEGF), Panitumumab, Alemtuzumab, Ofatumumab, Gemtuzumab (CD33), Inotuzumab (CD22), Lorvotuzumab (CD56), Brentuximab (CD30), Glembatumumab (GPNMB), epitope binding fragments thereof and any combinations thereof. 

	The specification does not provide any other targeted drug delivery conjugate formed with the other targeting ligand molecules other than antibody.
	The specification teaches affinity ligand binding to Fc region of the antibody (page 3, [008]) for the purpose of purification of the conjugate. The specification then list numerous chemicals or derivatives used as affinity ligand (page 10-17).
 	Thus, the specification contemplates that the claimed targeting ligand could be any molecules with any possible structures.

Thus the specification does not provide representative numbers of the affinity ligands or the core structure that could bind to Fc region to perform the purification for the claimed conjugate. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed targeting ligands and affinity ligands used for delivering conjugate. The specification does not provide a specific or did not have possession of the claimed invention.
As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of these targeting ligand could target a target molecule on the cell and function as an antibody or affinity ligand listed that could perform the purification of antibody by binding to the Fc region of the antibody.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of the targeting ligand based on the teaching of anti-EGFR antibody and genus of the affinity ligand based on 4-MEP or molecule 2.18.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of affinity agents as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the monoclonal antibody as targeting ligand linked or binding to triazines in the claimed targeted drug delivery conjugate, but not the full breadth of the Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
Example 17 in particular


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 



1.	Claim 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Karsenty et al  WO2005113012 (published Dec 2005) in view of Liddell et al (WO20090138714, published 2009).
The instant claims are directed to a targeted drug delivery conjugate comprising:

Targeting ligand----affinity ligand------therapeutic agent, wherein the affinity ligand is examined to the extent of triazeines.

Karsenty et al teach a pharmaceutical composition used for treating a bone diseases including a cancer (page 9, line 1, wherein the composition comprises a conjugate having a structure as A-L-B, wherein, A= β-adrenergic agent (antagonist) as a therapeutic agent, 
B=targeting moiety (bone-targeting moiety), and 
L= linker, which is affinity ligand that is biotin paired to (having affinity to) avidin (page 5-7).  Karsenty et al further teach adrenergic antagonist binding to β2-adrenergic receptor (page 11) and bone targeting moiety is an antibody against bone-specific protein (page 19).  Karsenty et al also teach the biotin-aviden linker is suitably be a linkage to biotinylated antibody (here is bone- protein antibody) complex and linked to β-adrenergic agent complex (page 23).

Liddell et al teach antibody fragment using derivative triazines as an affinity ligands to purify the antibody fragment or a conjugate comprising thereof (entire document).  Liddell et al teach the antibody fragment could not be purified by protein A or G because it does not contain Fc fragment that has affinity to protein A/G. Thus, Liddell et al suggest using triazines to replace protein A/G to purify antibody fragment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to replace biotin with triazines to make an antibody-triazines-drug conjugate in a pharmaceutical composition for drug delivering with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to apply the teaching of Liddell et al to the teachings of Karsenty in order to benefit the of delivering any therapeutic drug including anti-cancer drug for the purification or delivering purpose because Karsenty et al have shown a concept and method of making drug conjugate comprising antibody-biotin-drug conjugate.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make the antibody: triazine-drug covalently or non-covalently for delivering the drug to the antibody binding antigen site because Liddell et al have shown triazines have affinity with antibody fragment by interaction and the interaction is stable in neutral/physiological condition.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie 
2.	Claim 1, 5, 7-9, and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Karsenty et al  WO2005113012 (published 2005) and Liddell et al (WO20090138714, published 2009) as applied above, and further in view of King et al (Bioconjugate Chem 10:279-288, 1999).
	The teachings of Karsenty and Liddell are set forth above.
	The references combination do not teach therapeutic agent is anticancer agent or toxin and linker is branch linker. 
	Anticancer cytotoxic drug conjugated with an antibody has been shown as effective targeting vehicle for cancer therapy and branched linkers is also used for forming a conjugate for years.  King et al teach monoclonal antibody and doxorubicin (Dox) conjugated by a linker, that is branched linker (entire document and scheme 1-3).  King et al teach the branched conjugate ere more potent in vitro than the single chain conjugate in antibody-Dox.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to replace the single linker to make an antibody-affinity agent-drug conjugate with branched with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teaching of King to the teachings of Karsenty and Liddell in order to increase the effectiveness in the conjugate for cancer therapy because King has shown the anticancer antibody conjugate and method of making and using the branched linker in the antibody-drug 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642